


110 HR 4107 IH: Women Veterans Health Care Improvement

U.S. House of Representatives
2007-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4107
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2007
			Ms. Herseth Sandlin
			 (for herself and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to expand and
		  improve health care services available to women veterans, especially those
		  serving in Operation Iraqi Freedom and Operation Enduring Freedom, from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Women Veterans Health Care Improvement
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—STUDIES AND ASSESSMENTS OF DEPARTMENT OF VETERANS AFFAIRS
				HEALTH SERVICES FOR WOMEN VETERANS
					Sec. 101. Long-term study on health of women serving in
				Operation Iraqi Freedom and Operation Enduring Freedom.
					Sec. 102. Study of barriers for women veterans to health care
				from the department of veterans affairs.
					Sec. 103. Comprehensive assessment of women’s health care
				programs of the department of veterans affairs.
					Title II—IMPROVEMENT AND EXPANSION OF HEALTH CARE PROGRAMS OF THE
				DEPARTMENT OF VETERANS AFFAIRS FOR WOMEN VETERANS
					Sec. 201. Improvement of sexual trauma care programs of the
				department of veterans affairs.
					Sec. 202. Dissemination of information on effective treatment,
				including evidence-based treatments, for women veterans with post-traumatic
				stress disorder (ptsd).
					Sec. 203. Ensuring adequate provision of services for women
				veterans at Department of Veterans Affairs vet centers.
					Sec. 204. Pilot program for child care for certain women
				veterans receiving health care from facilities of the department.
					Sec. 205. Pilot program for women veterans newly separated from
				service for counseling in retreat settings.
					Sec. 206. Addition of recently separated women veterans to
				serve on advisory committees.
				
			ISTUDIES AND
			 ASSESSMENTS OF DEPARTMENT OF VETERANS AFFAIRS HEALTH SERVICES FOR WOMEN
			 VETERANS
			101.Long-term study
			 on health of women serving in operation iraqi freedom and operation enduring
			 freedom
				(a)Prospective,
			 population-based long-term studyThe secretary of veterans affairs shall
			 enter in contracts with one or more qualified entities or organizations, in
			 collaboration with the war-related injury and illness study centers of the
			 veterans health administration, to conduct a long-term epidemiologic study on
			 the health of women veterans who served on active duty in the combat theatres
			 of Operation Iraqi Freedom and Operation Enduring Freedom. the study shall
			 include information on general health, mental health, reproductive health, and
			 mortality of such women veterans
				(b)CohortThe study shall utilize a sufficiently
			 large cohort of women, and shall include a minimum follow-up period of ten
			 years.
				(c)Arrangements
			 with the department of defenseThe Secretary of Defense shall
			 enter into arrangements with the Secretary of Veterans Affairs to carry out the
			 requirements of this section. The Secretary of Defense shall make available to
			 the Secretary of Veterans Affairs health care data in the possession of the
			 Department of Defense with respect to such women veterans and shall provide
			 access to the cohort of such women while serving in the armed forces. Such
			 health care data shall include relevant pre-deployment health and health risk
			 assessments with respect to such women veterans.
				(d)Annual
			 reports(1) Not later than 6 months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress an initial report on the status of the implementation of the
			 section.
					(2)Not later one year after the date of
			 the submittal to Congress of the initial report required under paragraph (1),
			 and annually thereafter through 2018, the Secretary of Veterans Affairs shall
			 submit to Congress report on the progress and results of the long-term study
			 required under this section. The final report required under this paragraph
			 shall include a detailed description of the cumulative findings of the study
			 and shall include recommendations for such administrative and legislative
			 action as the Secretary of Veterans Affairs determines to be
			 appropriate.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs such sums as are necessary to carry out the
			 provisions of this section.
				102.Study of
			 barriers for women veterans to health care from the department of veterans
			 affairs
				(a)StudyThe
			 Secretary of Veterans Affairs shall conduct a comprehensive assessment of the
			 barriers to the provision of comprehensive health care by the Department of
			 Veterans Affairs encountered by women who are veterans, especially veterans of
			 Operation Iraqi Freedom and Operation Enduring Freedom. The study should survey
			 women veterans who seek or receive services from the healthcare system of the
			 Department of Veterans Affairs as well as women veterans who do not seek or
			 receive such services.
				(b)Elements(1)In conducting the study
			 required by subsection (a), the Secretary of Veterans Affairs shall conduct
			 research on the effects of the following:
						(A)Perceived stigma with respect to
			 seeking mental health care services.
						(B)The effect of driving distance or
			 availability of other forms of transportation to the nearest appropriate
			 facility of the Department on access to care.
						(C)Availability of child care.
						(D)Acceptability of integrated primary
			 care, or with women’s health clinics, or both.
						(E)Comprehension of eligibility
			 requirements for, and the scope of services available under, such health
			 care.
						(F)The quality and nature of the
			 reception by providers of such health care and their staff of the
			 veteran.
						(G)The perception of personal safety and
			 comfort of women veterans in inpatient, outpatient, and behavioral health
			 facilities of the Department.
						(H)Cultural sensitivity of health care
			 providers and staff to issues that particularly affect women.
						(I)The effectiveness of outreach for
			 health care services available to women veterans.
						(J)Such other significant barriers as the
			 Secretary of Veterans Affairs may identify.
						(2)The Secretary of Veterans Affairs
			 shall enter into contracts with qualified independent entities or organizations
			 to carry out of the studies and research required under this section.
					(c)Mandatory review
			 of data by certain divisions within the departmentThe Secretary
			 of Veterans Affairs shall ensure that the head of each specified division of
			 the Department (as defined in subsection (e)(2)) reviews the results of the
			 study. The head of each specified division of the Department shall submit
			 findings with respect to the study to the Under Secretary for Health and to
			 other pertinent program offices within the Department of Veterans Affairs with
			 duties relating to health care services for women veterans.
				(d)Reports(1)Not later than 6 months
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to Congress a report on the status of the implementation of the
			 section.
					(2)Not later than 30 months after the
			 date of the enactment of this section, the Secretary of Veterans Affairs shall
			 submit to Congress a report on the study required under this section. The
			 report shall include recommendations for such administrative and legislative
			 action as the Secretary of Veterans Affairs determines to be appropriate. The
			 report shall also include the findings of the head of each specified division
			 of the Department and of the Under Secretary for Health.
					(e)DefinitionIn this section—
					(1)the term
			 facility of the Department has the meaning given that term in
			 section 1701(3) of title 38, United States Code; and
					(2)the term
			 specified division of the Department means—
						(A)the Center for
			 Women Veterans, established under section 318 of title 38, United States Code;
			 and
						(B)the Advisory
			 Committee on Women Veterans, established under section 542 of title 38, United
			 States Code.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs such sums as are necessary to carry out the
			 provisions of this section.
				103.Comprehensive
			 assessment of women’s health care programs of the department of veterans
			 affairs
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive assessment of all health care services and programs provided by
			 the Department of Veterans Affairs for the health care needs of women veterans.
			 Such comprehensive assessment shall include assessments of specialized programs
			 for women with post-traumatic stress disorder, for women who are homeless, for
			 women who require care for substance abuse or mental illnesses, and for women
			 who require pregnancy care.
				(b)Specific matters
			 studied(1)The Secretary of
			 Veterans Affairs shall identify each of the following programs for women
			 veterans provided by the Department and determine whether effective health care
			 services, including evidenced-based health care services, are readily available
			 to and easily accessed by women veterans:
						(A)Health promotion programs.
						(B)Disease prevention programs.
						(C)Health Care programs.
						(2)In making such determination, the
			 Secretary of Veterans Affairs shall identify—
						(A)the frequency with which such services
			 are available and provided,
						(B)the demographics of the women veterans
			 population,
						(C)the sites where such services are
			 available and provided, and
						(D)whether, and to what extent, waiting
			 lists, geographic distance, and other factors obstruct the receipt of any of
			 such services at any such site.
						(c)Development of
			 plan To improve services(1)After conducting the
			 assessments required by subsection (a), the Secretary of Veterans Affairs shall
			 develop a program to improve the provision of health care services to women
			 veterans and to project the future health care, including mental health care,
			 needs of women serving in the combat theatres of Operation Iraqi Freedom and
			 Operation Enduring Freedom. In developing the program under this subsection,
			 the Secretary of Veterans Affairs shall list the types of services available
			 under each program at each Medical Center of the Department and shall indicate
			 projected resource and staffing requirements to meet the health care needs of
			 women veterans.
					(d)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to Congress a report on the assessment
			 conducted pursuant to this section. The report shall include recommendations
			 for such administrative and legislative action as the Secretary of Veterans
			 Affairs determines to be appropriate.
				(e)GAO
			 reportThe Comptroller General of the United States shall review
			 the report of the Secretary of Veterans Affairs required under subsection (d).
			 Not later than 6 months after the date on which the Secretary submits such
			 report, the Comptroller General shall submit to Congress a report containing
			 the findings of the Comptroller General with respect to the report of the
			 Secretary and may include such recommendations for administrative or
			 legislative actions as the Comptroller General determines to be
			 appropriate.
				IIIMPROVEMENT AND
			 EXPANSION OF HEALTH CARE PROGRAMS OF THE DEPARTMENT OF VETERANS AFFAIRS FOR
			 WOMEN VETERANS
			201.Improvement of
			 sexual trauma care programs of the department of veterans affairs
				(a)Improved
			 training for health care personnelSection 1720D of title 38,
			 United States Code, is amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting after
			 subsection (c) the following new subsections:
						
							(d)(1)(A)The Secretary shall
				provide training for mental health professionals who provide counseling and
				care to veterans eligible for services under subsection (a). In carrying out
				such training, the Secretary shall ensure that all such mental health
				professionals have been trained in a consistent manner and that such training
				includes principles of evidence-based treatment and care for sexual
				trauma.
									(B)In the case of
				primary care providers who provide medical care for veterans who may be
				eligible for services under subsection (a), the Secretary shall ensure
				appropriate training of such primary care providers in screening for and
				recognizing symptoms of sexual trauma and procedures for the prompt referral of
				such veterans to mental health professionals described in subparagraph
				(A).
							(2)Counseling, care,
				and services under subsection (a) should include the services of therapists
				qualified to provide counseling for sexual trauma and who demonstrate a
				comprehension of the burden of exposure to both combat and sexual trauma
				inservicemembers of the Armed Forces.
							(e)The Secretary shall
				submit to Congress an annual report on the counseling and care and services
				provided to veterans by reason of this section. Each report shall include data
				for the year involved with respect to the following:
								(1)The number of
				mental health professionals and primary care providers who received training
				under subsection (d).
								(2)The number of
				women veterans who received counseling and care and services under subsection
				(a) from professionals and providers who received training under subsection
				(d).
								(3)The number of
				training programs operating by reason of subsection (d).
								(4)The number of
				trained full-time equivalent employees required in each facility of the
				Department to meet the needs of veterans requiring treatment and care for
				sexual trauma.
								(5)Such other
				information as the Secretary determines to be
				appropriate.
								.
					(b)Establishment of
			 staffing standardsThe Secretary of Veterans Affairs shall
			 establish staffing standards used at Department health-care facilities for
			 full-time equivalent employees who are trained to provide treatment and care
			 for sexual trauma to veterans. Such standards shall be established in a manner
			 that ensures availability and accessibility of such treatment and care for all
			 such veterans seeking such treatment and care at such facilities.
				202.Dissemination
			 of information on effective treatment, including evidence-based treatments, for
			 women veterans with post-traumatic stress disorder (ptsd)
				(a)In
			 generalThe Secretary of Veterans Affairs shall develop a plan
			 for the identification, development, and dissemination of effective treatments,
			 including evidenced-based treatments, for post-traumatic stress disorder and
			 other co-morbid conditions (attributable to combat or sexual trauma) that are
			 proven effective for women veterans. The Secretary shall develop and implement
			 the plan through the National Center for Post-traumatic Stress Disorder (PTSD)
			 of the Department of Veterans Affairs.
				(b)Dissemination of
			 information on treatment(1)The plan required under
			 subsection (a) shall include a proposed timetable for the dissemination of such
			 treatments, including evidence-based treatments, throughout all facilities of
			 the Department, but in no case may such dissemination occur later than one year
			 after the date of the enactment of this Act.
					(2)The timetable for the completion of
			 such dissemination shall include proposed additional resources for the
			 treatment programs, for training of personnel involved in counseling and
			 treatment of women veterans suffering from post-traumatic stress disorder
			 attributable to combat or sexual trauma.
					(c)Report(1)Not later than two years
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to Congress a report on the dissemination of effective treatments,
			 including evidence-based treatments, for women veterans suffering from
			 post-traumatic stress disorder through all facilities of the Department.
					(2)The report shall include description
			 of—
						(A)the methodology and results of the
			 training of personnel involved in counseling and treatment of women veterans
			 suffering from post-traumatic stress disorder;
						(B)the effectiveness of the treatments;
			 and
						(C)any recommended improvements with
			 respect to access to and availability of the treatment services.
						(3)In preparing the report under
			 paragraph (1), the Secretary shall also include any findings or recommendations
			 of the Director of the Center for Women Veterans and the Under Secretary for
			 Health with respect to the development and implementation of the strategy and
			 the completion of the dissemination of such treatments, including
			 evidence-based treatments.
					203.Ensuring
			 adequate provision of services for women veterans at Department of Veterans
			 Affairs vet centers
				(a)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 on centers for the provision of readjustment counseling and related mental
			 health services established under section 1712A of title 38, United States Code
			 (in this section referred to as a vet center). The Secretary
			 shall determine whether such centers have the capacity to provide a sufficient
			 scope and intensity of services for women veterans.
				(b)Ensuring
			 sufficient capacityAfter conducting the study under subsection
			 (a), the Secretary of Veterans Affairs shall develop a plan to ensure that
			 adequate counseling and mental health services shall be available at each vet
			 center for women veterans, taking into account the specialized needs of such
			 veterans.
				204.Pilot program
			 for child care for certain women veterans receiving health care from facilities
			 of the department
				(a)In
			 general(1)Not
			 later than six months after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall carry out a pilot program under which,
			 subject to paragraph (2), child care is provided, directly or indirectly, for
			 qualified veterans.
					(2)Child care under the pilot program
			 may only be provided for the period of time that the qualified veteran—
						(A)receives the types of health care
			 services referred to in paragraph (3) at a facility of the Department;
			 and
						(B)requires to travel to and return from
			 such facility for the receipt of such health care services.
						(3)In this section, the term
			 qualified veteran means a veteran who is a woman, who is the
			 primary caretaker of a child or children, and who is receiving from the
			 Department of Veterans Affairs one or more of the following health care
			 services:
						(A)Regular mental health care
			 services.
						(B)Intensive mental health care
			 services.
						(C)Such other intensive health care
			 services that the Secretary determines that the provision of child care would
			 improve access to those health care services.
						(4)The Secretary shall carry out the
			 pilot program in no fewer than three Veterans Integrated Service Networks
			 (VISNs).
					(b)Duration of
			 pilot programThe pilot program required by subsection (a) shall
			 be carried out during the two-year period beginning on the date of the
			 commencement of the pilot program.
				(c)Possible forms
			 of child care assistanceUnder the pilot program, the form of
			 child care assistance provided to qualified veterans may include stipends for
			 the payment of child care offered by child care centers (either directly or
			 through a voucher program), the development of partnerships with private
			 agencies, collaboration with facilities or programs of other Federal
			 departments or agencies, or the arrangement of after school care.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs $1,500,000 for each of fiscal years 2008 and 2009
			 to carry out the pilot program under this section.
				(e)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program and shall include
			 recommendations for the continuation or expansion of the pilot program.
				205.Pilot program
			 for women veterans newly separated from service for counseling in retreat
			 settings
				(a)In
			 general(1)Not later than six
			 months after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall carry out a pilot program to evaluate the feasibility and
			 advisability of providing counseling and transition adjustment assistance for
			 women veterans who are newly separated from active duty service.
					(2)Under the pilot program, such
			 counseling and assistance shall be provided in a group retreat setting in which
			 the counseling and assistance is made available for consecutive periods of days
			 for such duration as the Secretary determines to be effective.
					(3)Participation in a pilot program
			 under this section is at the election of the woman veteran, and such election
			 may be made with or without a referral from a physician or mental health
			 professional.
					(b)SitesThe
			 Secretary of Veterans Affairs shall carry out the pilot program in no fewer
			 than five sites.
				(c)Duration of pilot
			 programThe pilot program required by subsection (a) shall be
			 carried out during the two-year period beginning on the date of the
			 commencement of the pilot program.
				(d)Counseling
			 servicesUnder the pilot program, a newly separated woman veteran
			 is eligible for a program of counseling tailored to her specific needs, based
			 on her active duty experience and her family situation in order to assist with
			 the transition from active duty to civilian life at home. The program may
			 include some or all of the following services:
					(1)Mental health
			 counseling.
					(2)Family and marital
			 counseling.
					(3)Role and
			 relationship counseling.
					(4)Counseling for
			 substance-use disorder.
					(5)Such other
			 counseling services that the Secretary of Veterans Affairs determines is
			 necessary to assist the veteran before final repatriation with her
			 family.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs $2,000,000 for each of fiscal years 2008 and 2009
			 to carry out the pilot program under this section.
				(f)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 include the following:
					(1)An assessment of
			 the relative feasibility and advisability of the pilot program.
					(2)An assessment of
			 the benefits of the program, including any cost effectiveness associated with
			 the program and any projected cost-savings attributable to early intervention
			 and transition assistance under the pilot program.
					(3)Any recommendation
			 for the continuation or expansion of the pilot program.
					206.Addition of
			 recently separated women veterans to serve on advisory committees
				(a)Advisory
			 committee on women veteransSubsection (a)(2)(a) of section 542 of
			 title 38, United States Code, is amended—
					(1)by striking
			 and at the end of clause (ii);
					(2)by
			 striking the period at the end of clause (iii) and inserting ;
			 and; and
					(3)by inserting after
			 clause (iii) the following new clause:
						
							(iv)women who are
				recently separated
				veterans.
							.
					(b)Advisory
			 committee on minority veteransSubsection (a)(2)(a) of section 542 of
			 title 38, United States Code, is amended
					(1)by striking
			 and at the end of clause (iii);
					(2)by striking the
			 period at the end of clause (iv) and inserting ; and; and
					(3)by inserting after
			 clause (iv) the following new clause:
						
							(v)recently separated
				veterans who are minority group
				members.
							.
					(c)Effective
			 dateThe amendments made by this section shall first apply to
			 appointments made on or after the date of the enactment of this Act.
				
